Citation Nr: 1736262	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-04 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1992 to August 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This case was previously before the Board.  In a December 2014 decision, the Board denied entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine prior to July 13, 2012, and granted a rating of 40 percent for DDD of the lumbar spine from July 13, 2012.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Order, the Court granted a Joint Motion of the parties and vacated the Board's decision to the extent that it denied entitlement to a rating in excess of 10 percent for DDD of the lumbar spine prior to July 13, 2012, and remanded the case to the Board for action consistent with the Joint Motion.  The July 2015 Joint Motion also found that upon remand, and without conceding error, the Board should address the Veteran's claims that he was unable to work as a result of service-connected disabilities.  The case was remanded by the Board in September 2016.  The case has now been returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  Prior to June 21, 2016, the Veteran did not meet the schedular criteria for assignment of a TDIU and there were no unusual or exceptional disability factors warranting referral of the Veteran's claim for a TDIU for extra-schedular consideration.  

2.  Beginning June 21, 2016, the Veteran's combined rating has been 80 percent, but his service-connected disabilities do not render him unable to obtain and maintain gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is service connected for DDD of the lumbar spine, rated 10 percent prior to May 11, 2011, and rated 40 percent beginning May 11, 2011; right foot plantar fasciitis rated noncompensable prior to June 21, 2016, and rated 30 percent beginning June 21, 2016; posttraumatic stress disorder (PTSD) rated 30 percent from June 21, 2016; and radiculopathy of the left lower extremity, rated 20 percent from July 13, 2012.  Prior to May 11, 2011, the Veteran's combined rating was 10 percent.  From May 11, 2011, to July 12, 2012, the Veteran's combined rating was 40 percent.  From July 13, 2012, to June 20, 2016, the Veteran's combined rating was 50 percent.  The Veteran's combined rating beginning June 21, 2016, has been 80 percent.  The Veteran did not meet meet the schedular criteria for a TDIU prior to June 21, 2016.  38 C.F.R. § 4.16 (2016).  However, beginning June 21, 2016, the Veteran has met the schedular criteria for a TDIU.  38 C.F.R. § 4.16 (2016).

Significantly, in this case, while there is an indication that the Veteran's service-connected disabilities impact his ability to work; the Veteran is in fact working.  In particular, at his January 2016 VA spine examination, the examiner noted that the Veteran's back disability impacted his ability to work in that he was limited in heavy lifting, prolonged standing, and prolonged walking.  At his September 2016 VA foot examination, the examiner noted that the Veteran's foot disability caused him pain while walking.  At his October 2016 VA PTSD examination, the examiner noted the Veteran's PTSD caused mild or transient symptoms which decreased his work efficiency and ability to perform occupational tasks during periods of significant stress.

However, as noted, the evidence of record shows that the Veteran is working.  While the Veteran did report at a June 2011 VA spine examination that he quit his job at a factory because of his back issues, at a May 2012 mental health appointment, the Veteran reported that he was working at an auto dealership as a service writer.  At his July 2012 VA spine examination, the Veteran reported that despite his issues with his back, he worked doing paperwork and interacting with customers in a car dealership.  He further reported that he went to work every day.  A review of the Veteran's medical records from January 2015 show that he reported at a mental health appointment that he had started working at a new job.  At his January 2016 VA spine examination, the Veteran reported that he had only missed seven days of work in a year because of his back pain.  At his October 2016 VA PTSD examination, the Veteran reported to the examiner that he was currently employed doing computer data entry for a credit agency.  There is no indication from the record that the various fulltime employment described has not been gainful.  

Therefore, the Board finds that prior to June 21, 2016, there are not sufficient unusual or exceptional disability factors which would warrant referral of the Veteran's claim for a TDIU for extra-schedular consideration.  Further, while the Veteran has met the schedular criteria for assignment of a TDIU since June 21, 2016, he is gainfully employed in a fulltime position.  Therefore, his service-connected disabilities clearly do not render him unable to secure and follow gainful employment in a variety of settings.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to a TDIU is not warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a TDIU is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


